Citation Nr: 0011047	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  94-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for malocclusion of the 
maxilla secondary to surgery.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to service connection for malocclusion of the 
maxilla secondary to surgery.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not file a claim for entitlement to VA 
dental treatment until many years after service.

3.  No competent evidence is of record that would establish 
that the veteran currently has a compensable dental 
disability that is causally related to service, or that he 
has residuals of any dental trauma sustained in service.

4.  The veteran was not a prisoner of war, he does not have a 
service-connected disability, he is not participating in a 
rehabilitation program under 38 U.S.C. Chapter 31, and he is 
not seeking treatment for a dental condition which is 
complicating a medical condition currently under treatment 
while receiving care and services under 38 U.S.C. Chapter 17.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
purpose of obtaining VA compensation or treatment for 
malocclusion of the maxilla have not been met.  38 U.S.C.A. 
§§ 1131, 1712, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.381, 17.161 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for dental problems 
that he contends resulted from oral surgery during service.  
He contends that procedures performed during service to 
expose and reposition his undescended tooth #6 left his mouth 
and teeth disfigured.

The report of the veteran's May 1978 service entrance 
examination contains an annotation that his teeth were in 
acceptable condition, without any more specific notation 
about the condition of his teeth.  The veteran's service 
dental records indicate that in June 1979 a dentist extracted 
tooth #5 and exposed tooth #6.  The records show frequent 
visits for July 1979 for orthodontic treatment, with follow-
up visits in August, October, and December 1979, and January 
and February 1980, and adjustment and repair of an 
orthodontic appliance in February and March 1981.

In October 1992, the veteran wrote that his teeth, mouth, and 
facial structure were disfigured as a result of the dental 
treatment he underwent during service.  In a VA dental 
examination in December 1992, the veteran reported that an 
upper left back tooth was sensitive and painful to cold, and 
had been so for six months.  The examiner noted that teeth 
#1, 5, 16, 18, 19, 30, and 32 were missing, without 
replacements.  The examiner also noted that tooth #6 was 
partially erupted.

On VA medical examination in July 1993, the veteran reported 
that during service he had been treated for a tooth that had 
not descended.  He reported that the dentist had tried to 
correct the undescended tooth, and that the treatment had 
included some cutting of the facial bone.  The veteran 
reported that he currently had pain in that area only rarely.  
He reported that his teeth were spreading apart, and that he 
had a bite problem.  The examining physician noted that on 
the upper right side of the veteran's mouth, the posterior 
three teeth were approximately 3 to 4 millimeters lower and 
closer to the lower teeth than the more anterior teeth were.  
The examiner noted increased spacing between the teeth, and 
some gum swelling.  The teeth were stable and not loose, and 
there was no jaw instability.  When biting, the right upper 
teeth approximated the right lower teeth much sooner than the 
left upper teeth approximated the left lower teeth.  The 
examiner's impression was malocclusion secondary to surgery.

On VA dental examination in August 1993, the examining 
dentist noted that during service the veteran had undergone 
an extraction of tooth #5 to help bring impacted tooth #6 
into the oral cavity.  The examiner noted that the treating 
dentist had used orthodontic extrusion appliances.  The 
veteran reported that the dentist had removed a lot of jaw 
bone to expose the impacted tooth.  The veteran reported that 
his teeth were separating because of the removal of jaw bone.  
The veteran reported that he had pain at times, and that he 
did not want to smile because of ugly looking teeth and a 
bone bump on that side.  He reported that he sometimes bit 
his tongue because of the sharpness of tooth #6.  The 
examiner noted that tooth #6 was in mostly a #5 position, and 
in infraocclusion.  X-rays showed that tooth #5 was absent, 
and that tooth #6 was in the position of tooth #5, slightly 
lower than the plane of occlusion.  The examiner noted 
evident diastemas on teeth #4, 6, 7, 8, and 9, possibly due 
to distalization of teeth #6 and 7.  The examiner reported 
that the veteran had psychological trauma due to the 
unaesthetic appearance of the teeth and bone on the right 
side.

In September 1996, the veteran had a hearing before the 
undersigned Board Member, at the Board's offices in 
Washington, D.C.  The veteran reported that during service a 
dentist discovered by x-ray that his tooth #6 was not 
descended into the mouth.  The veteran reported that the 
tooth had been knocked out in a scuffle prior to service, 
approximately seven years before the treatment during 
service.  He reported that the dentist recommended that they 
perform orthodontic treatment to pull the tooth down.  He 
reported that the dentist extracted tooth #5, and that he 
underwent painful orthodontic treatment, using hooks and 
rubber bands and a retainer, over a long period of time.  He 
reported that the work was not completed when his period of 
enlistment expired, and that he still had a retainer when he 
left service.  He reported that he could not afford to pay 
for private treatment after he left service.  He stated that 
soon after his separation from service he sought treatment at 
the VA Medical Center (VAMC) in Chillicothe, Ohio, but that 
he was told that he had to go to the Cleveland, Ohio, VAMC.

In an October 1997 VA dental examination, the veteran 
asserted that the extraction of one tooth, and the surgery 
and orthodontic treatment to uncover and pull down another, 
impacted tooth, had had the effect of making his teeth, gums, 
and mouth look bad.  He stated that the tooth that had been 
pulled down was sharp to the tongue and cheek.  He reported 
that his front teeth had continued to spread apart.  The 
examining dentist reported that the veteran had a normal 
range of motion of the jaws.  The examiner noted multiple 
anterior diastemas on the maxillary and mandible.  The 
examiner noted that tooth #6 was not fully erupted, and had 
an open bite.  The examiner reported that by x-ray and by 
examination there was a slight bone depression in the area of 
tooth #6, but that the bone depression followed the 
cementoenamel junctions of the teeth in the area.

The veteran had another hearing before the undersigned Board 
Member in August 1998.  He reiterated that he felt that he 
was left with deformity of the mouth due to the surgery and 
unfinished orthodontic treatment during service.

In May 1999, the Board remanded the case for an opinion from 
the VA dentist who had examined the veteran in October 1997.  
The Board asked that the dentist describe any current 
residuals of the dental surgery during the veteran's service, 
including malocclusion, disfigurement, or bone loss.  The 
dentist was asked to indicate whether current disability 
existed prior to the veteran's service, and whether the 
veteran had any dental conditions that were congenital or 
developmental.  In June 1999, the VA dentist who had examined 
the veteran in October 1997 reported as follows:

[The veteran] was evaluated by me and was 
found to have an open bite in the area of 
tooth #6 which was surgically uncovered 
to orthodontically move it into the arch.  
It never was completely placed into 
function.

No disfigurement or bone loss was noted.  
Radiographically, the bone levels follow 
the cementoenamel junctions as is normal 
and since tooth #6 is not fully erupted, 
the bone is not as high coronally in this 
area.  The buccal bone is not as 
prominent in this area also.

No disability results from this surgical 
procedure that was accomplished to bring 
tooth #6 into the dental arch.  I am 
unable to determine what the area looked 
like prior to his surgery, but feel the 
only problem I see is the tooth was not 
completely erupted and the surrounding 
structures reflect this.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board finds that 
the evidence is sufficient to make the veteran's claim for 
service connection for a dental disorder, to include 
malocclusion of the maxilla, a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran 
has presented a well grounded claim, VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this case, the Board finds that 
the facts relevant to the veteran's claim have been properly 
developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of his 
claim.

Service connection for dental disability may be granted for 
each missing or defective tooth, and each disease of the 
investing tissues, that is shown to have been 

incurred in or aggravated by service.  38 U.S.C.A. § 1712 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.381(b) (1999).  
Current statutes and regulations provide for treatment and 
compensation for certain specified types of service-connected 
dental disorders; for other types of dental disorders, 
regulations provide for VA outpatient dental treatment only.  
See 38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.381, 4.150, 17.161 (1999).

The medical and dental records do not indicate that the 
veteran has irreplaceable missing teeth, damage to the jaw, 
or any of the conditions listed as compensable dental and 
oral conditions under the rating schedule.  See 38 C.F.R. 
§ 4.150 (1999).  Thus, the veteran's potential eligibility 
for benefits based on service-connected dental disorders is 
limited to an issue of whether he is entitled to VA 
outpatient dental treatment.  Under current law and 
regulations, outpatient dental treatment for a service-
connected noncompensable dental condition or disability may 
be authorized under the following circumstances:

Class II.  Those having a service-
connected noncompensable dental condition 
or disability as shown to have been in 
existence at the time of discharge or 
release from active service, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition.

Class II (a).  Those having a service-
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 
reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.

38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 17.161 (a)-(c) (1999).

At one time, the law permitted repeated Class II VA dental 
treatment of noncompensable service-connected dental 
conditions, and set no time limit for applying for treatment.  
This was changed in 1955, with the enactment of Public Law 
No. 84-83, which restricted Class II dental treatment to a 
one-time completion basis, and required that the application 
for treatment be made within one year of release from 
service.  These provisions are contained in the current law 
and regulations, at 38 U.S.C.A. § 1712(b)(1)(B) and (C) (West 
1991 & Supp. 1999) and 38 C.F.R. § 17.161 (1999).

The veteran has reported that he sought VA dental treatment 
soon after separation from service.  He reports that he was 
told to file a claim at a different VAMC, rather than the one 
where he initially sought treatment.  The claims file does 
not contain any record indicating that the veteran filed a 
claim for entitlement to VA dental treatment within one year 
of release from service, and the veteran has stated that he 
is not certain when he eventually filed a claim.  The claims 
file contains the veteran's claim for dental treatment filed 
in October 1992, many years after his service.  Because the 
veteran's claim was filed many years beyond the one year time 
limit, he does not qualify for Class II VA outpatient 
treatment for the purpose of correcting a condition present 
upon his separation from service.

The veteran has reported that his current problems with the 
spacing and appearance of his teeth began with dental 
treatment during service.  He has not claimed that he has a 
dental condition resulting from combat wounds or other 
service trauma, and his service dental records do not show 
any such history.  Thus, he does not qualify for Class II (a) 
VA treatment for residuals of dental trauma.

The Board also notes that the veteran was not a prisoner of 
war, does not have a service-connected disability, is not 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31, and is not seeking treatment for a dental 
condition which is complicating a medical condition currently 
under treatment while receiving services under 38 U.S.C. 
Chapter 17.  Thus, he is not eligible for dental treatment 
under the provisions of 38 U.S.C.A. § 1712 (West 1991 & Supp. 
1999); 38 C.F.R. § 17.161(d)-(j) (1999).  Taking the entire 
record into account, the Board finds that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service-connection for malocclusion of the 
maxilla, for purposes of compensation or dental treatment.


ORDER

The appeal is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


